—Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that Supreme Court erred in admitting evidence regarding certain words contained in defendant’s statement that were legible but had been crossed out with a typewriter at defendant’s direction. Contrary to defendant’s argument, those words were not outside the scope of the People’s CPL 710.30 notice (cf., People v Ludolph, 63 AD2d 77).
Supreme Court did not err in denying defendant’s challenge for cause of a juror (see, CPL 270.20 [1] [c]; People v Nelson, 92 AD2d 1036). (Appeal from Judgment of Supreme Court, Monroe County, Mark, J. — Sexual Abuse, 1st Degree.) Present— Callahan, J. P., Pine, Lawton, Boomer and Davis, JJ.